Citation Nr: 0610618	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
varicose veins of left lower extremity.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
varicose veins of left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO, in part, denied the 
veteran's claims for service connection for right hip and low 
back disabilities, both claimed as secondary to service-
connected varicose veins of the left lower extremity.  The 
veteran timely perfected an appeal with respect to both 
determinations.  

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Muskogee, Oklahoma that his 
right hip and low back disabilities were secondary to his 
service-connected varicose veins of the left lower extremity.  
(Transcript) (T.) at page (pg.) 2).  Thereafter, in a March 
2006 written argument, the veteran's representative requested 
that the veteran's claims for service connection for right 
hip and low back disabilities be expanded to include 
adjudication on a direct basis as well as on secondary basis.  
In support of this request, the representative pointed to a 
March 2002 private treatment report, reflecting that the 
appellant's low back and right hip disorders were related to 
an-inservice injury.  Thus, in view of the representative's 
written argument and with a liberal reading of the entire 
evidence of record, the issues have been framed as those 
listed on the title page of the decision.  See C.F.R. § 
3.303(a) (2005)

In January 2004, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, along with his representative, contend that he 
currently has right hip and low back disabilities that are 
the result of an in-service crushing injury to the left lower 
extremity.  (see August 2005 statement of the veteran to the 
RO and a March 2006 written argument, prepared by the 
veteran's representative).  In the alternative, the appellant 
maintains that his low back and right hip disorders are 
secondary to his service-connected varicose veins of the left 
leg.  (T.) at (pg.) 2).  

Service medical records reflect that in March 1970, the 
veteran was found to have had varicose veins of the left leg.  
He was issued support stockings.  These reports are negative 
for any clinical findings or subjective complaints referable 
to any low back or right hip pathology.  A March 1970 
discharge examination report reflects that the veteran's 
spine and lower extremities were noted to have been 
"normal."  

Post-service VA and private medical reports, dating from 
March 2002 to December 2004, include a March 2002 private 
medical report of D.A. T., M.D., wherein he opined that the 
veteran's degenerative disease in the right hip and low back, 
along with his chronic pain syndrome in those areas, were a 
direct result of the injury that caused damage to the 
veteran's left lower extremity in 1960.  Dr. T. also opined 
that the veteran had developed degenerative changes in his 
low back and right hip as a direct result of an altered gait 
due to his left lower extremity vascular insufficiency and 
secondary chronic pain and swelling in the left lower 
extremity.  In contrast, a VA examiner opined in July 2002, 
after a physical evaluation of the veteran, that the 
veteran's right hip and low back pain were not secondary to 
the varicosities in the left lower extremity.  In bolstering 
her opinion, the VA examiner pointed out that the veteran did 
not sustain an injury to the weightbearing structure of the 
left leg, which included the bony skeletal parts.  Therefore, 
it was the VA examiner's conclusion that the opinion of Dr. 
T., that varicosities in a lower extremity could cause 
significant bony abnormalities on the opposite side or in the 
lumbar spine, was not well substantiated.  Furthermore, the 
VA examiner opined that the veteran's allegations of severe 
pain was also not well-grounded, since he had continued to 
work as a machinist for the previous twenty-six years.  The 
VA examiner also discussed the fact that the veteran had no 
edema nor palpation of pain when the varicosities of the 
lower extremities were palpated.  

Thereafter, in January 2004, the Board remanded the veteran's 
claims to the RO to reconcile the discrepancies between the 
March and July 2002 private and VA opinions, respectively.  
In its January 2004 remand directives, the Board requested 
that the physician opine the following:  (1) as to whether it 
was at least as likely as not that the right hip and low back 
disorders originated in service or were otherwise 
etiologically related to any incident of service, and (2) 
whether it was at least as likely as not the disorders were 
caused or aggravated by the veteran's varicose veins of the 
left lower extremity (see January 2004 Board remand, page 3, 
paragraph 1 (a)(b)).  

Thereafter, in April 2004, and in response to the Board's 
January 2004 remand directives, the veteran was examined by 
VA.  However, a review of the April 2004 VA examination 
report reflects that it does not comply with the Board's 
January 2004 remand directives.  In this regard, the VA 
examiner in April 2004 opined that the veteran's mild 
degenerative joint disease of the right hip and lumbosacral 
spine were not likely secondary to his varicose veins.  In 
support of this conclusion, the VA examiner indicated that 
there was no history of any back or hip injury in service.  
In addition, the VA examiner pointed out that the veteran had 
sustained a post-service employment injury to his low back 
and right hip in October 2000 (see reports, dated in October 
2000, submitted by World Med).  However, the April 2004 VA 
examiner did not provide an opinion as to whether or not the 
veteran's low back and right hip disorders originated in 
service or were etiologically related to an incident therein, 
as requested by the Board in its January 2004 remand 
directives.  In addition, while the April 2004 VA examiner 
opined that the veteran's mild degenerative joint disease of 
the right hip and lumbosacral spine were not likely secondary 
to his varicose veins, he did not provide an opinion as to 
whether they were aggravated by the service-connected 
varicose veins of the left lower extremity, also requested by 
the Board in its January 2004 remand directives.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Court or the 
Board confers on the veteran or other claimant as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West,
11 Vet. App. 268 (1998).  Therefore, given the guidance of 
the Court in Stegall, the case must again be remanded to 
accomplish the directives espoused by the Board in its 
January 2004 remand.  

In addition, in statements to the RO, dated in July 2004 and 
May and August 2005, the veteran indicated that he had 
continued to seek treatment for his right hip and low back 
from Dr. Tony Hicks and the VA Medical Center (VAMC) in 
Tulsa, Oklahoma.  The veteran maintained that the Tulsa, 
Oklahoma VAMC records would include a statement by S. L. A., 
M.D., reflecting that he had calcium build-up on the vertebra 
of his lower back as a result of an "old injury" that 
occurred when he was a young man.  (The veteran maintained 
that the only injury he had sustained was the in-service 
crushing injury to his left lower extremity.)  While records 
from the VAMC Tulsa, Oklahoma, dating from April to December 
2004, are contained in the claims file, records since that 
time are absent.  As for VA obligation to secure these 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is necessary.  Id.  
In addition, as the records from Tony Hicks, M.D., might 
contain information that is relevant to the veteran's claims 
on appeal, they should also be secured by the RO on remand.  

Finally,  during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for right hip 
and low back disabilities, to include as secondary to 
service-connected varicose veins of the left lower extremity, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the aforementioned claims.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal (entitlement to service 
connection for right hip and low back 
disabilities, to include as secondary to 
service-connected varicose veins of the 
left lower extremity), as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his right 
hip and low back.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
if not already of record.  

In particular, all clinical records from 
the VAMC Tulsa, Oklahoma, dated from 
December 2004, to include all progress 
notes from S. L. A., M.D., referred to by 
the appellant in an August 2005 statement 
to the RO.  In addition, all treatment 
reports from Tony Hicks, M.D., referred 
to by the appellant in a May 2005 
statement to the RO, should also be 
associated with the claims file.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 
38 C.F.R. § 3.159 (2005).  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO should send the veteran's 
claims file to a VA physician (other than 
the ones who prepared the January and 
April 2004 VA examination reports), with 
appropriate expertise to determine the 
etiology of any currently present right 
hip or low back disabilities.  In 
addition, based on a review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing physician 
should provide the following opinions:

a.  With respect to each currently 
present right hip and low back 
disability: (i) whether it is at least as 
likely as not that the veteran's right 
hip and low back disabilities originated 
in service or are otherwise etiologically 
related to any incident of service; and 
(ii) whether it is at least as likely as 
not that the right hip and low back 
disabilities were caused or aggravated by 
the veteran's varicose veins of the left 
lower extremity.  In addition, all 
findings and opinions should be 
reconciled with the evidence already of 
record, to include the October 2000 
report of World Med, and the opinions of 
Dr. T. and VA, dated in March and July 
2002, respectively.  A complete rationale 
for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  Then, the RO should re-adjudicate the 
issues of entitlement to service 
connection for right hip and low back 
disabilities, to include as secondary to 
the service-connected varicose veins of 
the left lower extremity, in light of all 
pertinent evidence and legal authority.

5.  If any of the benefits sought on 
appeal remain adverse to the veteran, the 
RO should furnish the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include adjudication of his claims 
based on the evidence of record.  
38 C.F.R. §§ 3.158 and 3.655(b) (2005).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





